Name: Commission Regulation (EC) No 1975/2001 of 9 October 2001 determining the percentage of quantities covered by applications for export licences for eggs which may be accepted
 Type: Regulation
 Subject Matter: animal product;  trade policy
 Date Published: nan

 Avis juridique important|32001R1975Commission Regulation (EC) No 1975/2001 of 9 October 2001 determining the percentage of quantities covered by applications for export licences for eggs which may be accepted Official Journal L 269 , 10/10/2001 P. 0013 - 0013Commission Regulation (EC) No 1975/2001of 9 October 2001determining the percentage of quantities covered by applications for export licences for eggs which may be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1371/95 of 16 June 1995 laying down detailed rules for implementing the system of export licences in the egg sector(1), as last amended by Regulation (EC) No 2336/1999(2), and in particular Article 3(4) thereof,Whereas:(1) Regulation (EC) No 1371/95 provides for specific measures where applications for export licences concern quantities and/or expenditure which exceed the normal trade patterns or where there is a risk that they will be exceeded, taking account of the limit referred to in Article 8(12) of Council Regulation (EEC) No 2771/75(3), as last amended by Commission Regulation (EC) No 1516/96(4), and/or the corresponding expenditure during the period in question.(2) Uncertainty is a feature of the market in certain egg products. The impending adjustment of the refunds applicable to those products has led to the submission of applications for export licences for speculative ends. There is a risk that the issue of licences for the quantities applied for from 1 to 5 and 8 to 9 October 2001 may lead to an overrun in the quantities of the products concerned normally disposed of by way of trade. Applications covering the products concerned in respect of which export licences have not yet been granted should be rejected,HAS ADOPTED THIS REGULATION:Article 1No further action shall be taken in respect of applications submitted for export licences for eggs of 1 to 5 and 8 to 9 October 2001 pursuant to Regulation (EC) No 1371/95 in respect of category four and five of Annex I to that Regulation which should have been issued from 10 October and from 17 October 2001 respectively.Article 2This Regulation shall enter into force on 10 October 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 October 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 133, 17.6.1995, p. 16.(2) OJ L 281, 4.11.1999, p. 16.(3) OJ L 282, 1.11.1975, p. 49.(4) OJ L 189, 30.7.1996, p. 99.